Citation Nr: 1203919	
Decision Date: 02/02/12    Archive Date: 02/13/12

DOCKET NO.  10-16 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for type II diabetes mellitus.

2.  Entitlement to service connection for a heart condition.

3.  Entitlement to service connection for an eye disability.

4.  Entitlement to service connection for pseudo nail problems.

5.  Entitlement to service connection for a pulmonary embolism.

6.  Entitlement to service connection for a bilateral toe disability.

7.  Entitlement to service connection for a circulation condition in both feet.

8.  Entitlement to service connection for hypertension.

9.  Entitlement to service connection for peripheral neuropathy of the left lower extremity.

10.  Entitlement to service connection for peripheral neuropathy of the right lower extremity.

11.  Entitlement to service connection for a kidney disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

R. Kessel, Counsel


INTRODUCTION

The Veteran had active military service from October 1965 to October 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In March 2011, the Board remanded the case to the agency of original jurisdiction (AOJ) to schedule the Veteran for a hearing before a member of the Board sitting at the RO.  A Travel Board hearing was scheduled for August 2011 at the St. Petersburg RO.  The Veteran presented testimony to the undersigned Veterans Law Judge and a transcript of the hearing is of record.  At the hearing, the record was left open for 30 days for the Veteran to submit additional evidence.  No additional evidence has been received.

The decision below addresses the Veteran's claims of service connection for type II diabetes mellitus, a heart condition, and a kidney disorder.  The remaining service connection claims are addressed in the remand that follows the Board's decision.


FINDINGS OF FACT

1.  The Veteran was as likely as not exposed to herbicide agents while he served in Thailand during the Vietnam era.

2.  The Veteran has type II diabetes mellitus that is presumed to be related to exposure to herbicide agents during active military service.

3.  The Veteran has coronary artery disease that is presumed to be related to exposure to herbicide agents during active military service.

4.  In August 2011, prior to the issuance of a final Board decision, the Veteran withdrew his appeal of the issue of entitlement to service connection for a kidney disorder.


CONCLUSIONS OF LAW

1.  The Veteran has type II diabetes mellitus that was incurred in active military service.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2011).

2.  The Veteran has coronary artery disease that was incurred in active military service.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2011).

3.  The Veteran's appeal as to the issue of entitlement to service connection for a kidney disorder has been withdrawn.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection

The Veteran asserts that he has diabetes mellitus as a result of his active military service.  Specifically, he states that he was exposed to herbicide agents, possibly such as Agent Orange, while he served with the United States Army in Thailand.  The Veteran states that he was stationed at various communication sites that supported various air bases in Thailand.  He recalls that the sites were in the jungle, but the sites themselves were barren of most vegetation.  The Veteran maintains that he was exposed to herbicide agents used to control the vegetation and that any diabetes mellitus that he developed is a result of the in-service exposure.  Therefore, he contends that service connection is warranted for type II diabetes mellitus.

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases are presumed to be service connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of the disease during service, provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 U.S.C.A. § 1116(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.309(e).  In this context, the term "herbicide agent" is defined as a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, specifically: 2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and picloram.  38 C.F.R. § 3.307(a)(6)(i).

Type II diabetes mellitus is listed as a disease associated with exposure to herbicide agents.  During the pendency of the appeal, the provisions of 38 C.F.R. § 3.309(e) were amended to include additional presumptive diseases.  See 75 Fed. Reg. 53202-53216 (Aug. 31, 2010).  The additional diseases include ischemic heart disease, which in turn includes coronary artery disease.

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, is presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to the contrary.  38 C.F.R. § 3.307(a)(6)(iii).  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  Id.

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that VA regulations require that a veteran have set foot within the land borders of Vietnam for presumptive service connection and that a veteran who never went ashore from the ship on which he served in the Vietnam coastal waters was not entitled to presumptive service connection.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 129 S. Ct. 1002 (2009).

Post-service VA treatment records show that the Veteran may have had diabetes mellitus in March 2001.  Private treatment records reflect that he had borderline diabetes mellitus in January 2006.  By September 2006, the Veteran was clinically diagnosed with diabetes mellitus and he has received treatment since that time.  Thus, the evidence establishes the existence of the claimed disability.

The Veteran's service personnel and treatment records do not show that the Veteran had service in the Republic of Vietnam.  Additionally, he does not assert that he had service in Vietnam.  As previously noted, the regulations pertaining to veterans exposed to herbicide agents generally require service within the land borders of Vietnam and the Federal Circuit upheld VA's longstanding interpretation of the regulation requiring the presence of a service member at some point on the land mass or inland waters of Vietnam in order to benefit from the presumption.  Haas, 525 F.3d at 1168.

The Veteran's personnel records document that he did serve in Thailand during the Vietnam era from October 1966 to October 1967.  The records do not contain information concerning exposure to herbicide agents, but they do expressly establish that he served in Thailand.

During the pendency of the appeal, VA's Compensation & Pension Service (C&P) issued information concerning the use of herbicides in Thailand during the Vietnam War.  In a May 2010 bulletin, C&P indicated that it has determined that there was significant use of herbicides on the fenced in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes.  A primary source for this information was the declassified Vietnam era Department of Defense (DOD) document titled Project CHECO Southeast Asia Report: Base Defense in Thailand.  Although DOD indicated that the herbicide use was commercial in nature rather than tactical (such as Agent Orange), C&P has determined that there was some evidence that herbicides of a tactical nature, or that of a "greater strength" commercial variant, were used.

According to the bulletin, along with air bases, there were some small Army installations established in Thailand during this period, which may also have used perimeter herbicides in the same manner as the air bases.  Therefore, if a U.S. Army veteran claims disability based on herbicide exposure and the veteran was a member of a military police (MP) unit or was assigned an MP military occupational specialty (MOS) that required duty at or near the base perimeter, then herbicide exposure on a facts found or direct basis should be acknowledged.  Significantly, the bulletin states that such a finding allows for presumptive service connection of the diseases associated with herbicide exposure.

In the Veteran's case, his MOS was 32D20 "Fixed Station Technical Controller."  Thus, he did not have a MP or MP-type MOS.  However, the Veteran states that he was stationed at Hill 100 and Hill 272 or 273 in Thailand and that he witnessed herbicide spraying.  In September 2008, he submitted a statement from fellow service member H.A. who served in Thailand with the Veteran.  H.A. recalled that herbicide defoliating agents were used to kill jungle plants and weeds around the perimeter and in work areas.  Additionally, the Veteran submitted several photographs of the hill sites in Thailand that appear to show somewhat barren areas surrounded by larger areas of jungle vegetation.  The photographs also show the Veteran and peers in the field working on communication structures and wire lines.

Here, the Veteran has provided seemingly credible testimony and statements concerning exposure to herbicide agents during his military service in Thailand.  Although he was not assigned to perimeter duty, his type of responsibilities in working with communication structures and wire lines in the field likely brought him in close proximity to the perimeter or to internal areas that were in fact sprayed to limit vegetation growth.  H.A.'s statement and the photographs of the hill sites further support the Veteran's assertions.  The Board emphasizes that the evidence does not explicitly show that the Veteran was exposed to herbicide agents during service let alone the type of tactical agents comparable to Agent Orange.  Nevertheless, in view of the information set forth by C&P in the May 2010 bulletin and resolving reasonable doubt in the Veteran's favor, the Board finds that he was as likely as not exposed to herbicide agents while he was stationed in Thailand during the Vietnam era.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

As previously noted, the post-service medical evidence shows that the Veteran has type II diabetes mellitus.  That disorder is listed as a disease associated with exposure to herbicide agents.  See 38 C.F.R. § 3.309(e).  There is no affirmative evidence showing that the Veteran's diabetes mellitus was not caused by exposure to herbicide agents.  Although the relevant regulations pertain specifically to service in Vietnam, the May 2010 C& P bulletin reflects that the presumption of service connection for exposure to herbicide agents should also be applied to veterans serving in Thailand.  In view of the evidence, the Board finds that the Veteran has type II diabetes mellitus that is presumed to be related to exposure to herbicide agents during active military service.  Therefore, the Board concludes that service connection is warranted for type II diabetes mellitus.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.

The Veteran has primarily asserted that he has a heart condition secondary to his diabetes mellitus.  See 38 C.F.R. § 3.310 (2011).  Post-service private treatment records show that he was diagnosed with coronary artery disease as early as September 2001.  The Veteran has received treatment for the disease since that time.  As noted previously, coronary artery disease (as a type of ischemic heart disease) is listed as a disease associated with exposure to herbicide agents.  See 38 C.F.R. § 3.309(e).  Because there is no affirmative evidence to the contrary, and in spite of the Veteran's contention, the Board concludes that service connection is also warranted for coronary artery disease in the same manner service connection for type II diabetes mellitus is warranted.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In this decision, the Board grants service connection for type II diabetes mellitus and coronary artery disease.  This award represents a complete grant of the benefits sought on appeal for these issues.  Thus, any deficiency in VA's compliance is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary for these issues.

II. Withdrawal

An appeal may be withdrawn by an appellant or by his or her representative.  38 C.F.R. § 20.204(a) (2011).  Except when made on the record at a hearing, appeal withdrawals must be in writing.  An appeal withdrawal is effective when received by the RO prior to the appeal being transferred to the Board or when received by the Board before it issues a final decision.  38 C.F.R. § 20.204(b).  Withdrawal of an appeal will be deemed a withdrawal of the notice of disagreement and, if filed, the substantive appeal, as to all issues to which the withdrawal applies.  38 C.F.R. § 20.204(c).

At his August 2011 Board hearing, and prior to the issuance of a final Board decision, the Veteran withdrew the issue of entitlement to service connection for a kidney disorder.  The Board finds that the Veteran has expressed his desire to withdraw his appeal of the issue.  Thus, there is effectively no longer any remaining allegation of error of fact or law concerning the claim of service connection for a kidney disorder.  See 38 U.S.C.A. § 7105(d)(5) (West 2002).  Accordingly, the Board will dismiss the appeal as to this issue.


ORDER

Service connection for type II diabetes mellitus is granted.

Service connection for coronary artery disease is granted.

The appeal of the issue of entitlement to service connection for a kidney disorder is dismissed.


REMAND

The Board finds it necessary to remand to the AOJ for additional development the claims of service connection for an eye disability, pseudo nail problems, a pulmonary embolism, a bilateral toe disability, a circulation condition in both feet, hypertension, peripheral neuropathy of the left lower extremity, and peripheral neuropathy of the right lower extremity.

The Veteran contends that service connection is warranted for each of the above-claimed disabilities as secondary to his diabetes mellitus.  In addition to direct service connection, service connection may also be granted for disability that is proximately due to or aggravated by service-connected disease or injury.  38 C.F.R. § 3.310.

Given that the Board has granted service connection for diabetes mellitus, the eight remaining claims on appeal must be remanded to allow for the AOJ to schedule the Veteran for appropriate VA examinations.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The prospective examiners should address whether the Veteran in fact has the claimed disabilities and, if so, whether they are proximately due to or aggravated by his service-connected diabetes mellitus (or coronary artery disease).

At his hearing, the Veteran indicated that all relevant private treatment records had been submitted.  However, it appears that the Veteran may receive regular treatment at the VA Medical Center (VAMC) in Orlando, Florida.  The most recent record from the facility is dated in 2001.  Updated treatment records should be obtained in light of the remand.

Accordingly, these issues are REMANDED for the following actions:

1.  Obtain the Veteran's treatment records (since 2001) from the Orlando VAMC and associate the records with the claims folder.

2.  Thereafter, schedule the Veteran for appropriate VA examinations for his claims pertaining to an eye disability, pseudo nail problems, a pulmonary embolism, a bilateral toe disability, a circulation condition in both feet, hypertension, and peripheral neuropathy of both lower extremities.  The entire claims file, to include a complete copy of this remand, should be made available to, and reviewed by, the designated examiners.  All appropriate tests and studies should be performed and all clinical findings should be reported in detail.

Each examiner should determine whether the Veteran has the claimed disability and provide an appropriate diagnosis or diagnoses.

Then, each examiner should provide an opinion, based on a thorough review of the evidence of record, as to whether it is at least as likely as not (50 percent or greater probability) that any identified disability was caused by or aggravated by the Veteran's service-connected diabetes mellitus or coronary artery disease.  If the examiner finds that a service-connected disability has an effect on a claimed disability, the examiner should comment on when the onset of "aggravation" took place and whether the claims file contains sufficient medical evidence created before the onset of aggravation to establish a baseline of the level of severity of the claimed disability.  If a baseline is established, the examiner should comment on how much the claimed disability has worsened in severity as a result of the natural progress of the disability, if at all, from the time of the baseline to the current level of severity.  See 38 C.F.R. § 3.310(b).

Each examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

3.  After the requested examinations have been completed, the reports should be reviewed to ensure that they are in complete compliance with the directives of this remand.  If a report is deficient in any manner, it should be returned to the examiner for corrective action.

4.  Finally, after undertaking any other development deemed appropriate, re-adjudicate the issues remaining on appeal.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by VA.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


